NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MARK RICHARD GLASSER,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent. --

2012-3146

Petition for review of the Merit Systems Protection
Board in case no. NY075211{)236-1-1.

ON MOTION

ORDER

The Merit‘ Systems Protection Board moves for a 21-
day extension of time, until July 23, 2012, to file its initial
brief.

Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted.

MARK GLASSER V. MSPB

JUL 1 6 2012

Date

cc: Mark Richard Glasser
Sara B. Rearden, Esq.

s26

FOR THE CGURT

/s/ J an Horbaly
Jan Horbaly

Clerk

ns son
“-3‘1%% p@ggn;n?iiizi:u\r

_juL 1 8 2012
JAN HOHBALY
CLERK